Sanders, J.
(concurring) — I agree in result but reject the self-contradicting claim that a statute may be at once presumed constitutional unless proved otherwise “beyond a reasonable doubt” while, at the same time, its “constitutionality ... is a question of law which is reviewed de novo.” Majority at 642-43. For the reasons expressed in Island County v. State, 135 Wn.2d 141, 155-68, 955 P.2d 377 (1998) (Sanders, J, concurring), I venture the majority got it right the second time.
Reconsideration denied October 14, 1999.